Title: From Thomas Jefferson to Du Pin d’Assarts, 18 June 1787
From: Jefferson, Thomas
To: Assarts, Du Pin d’



Sir
Paris June 18. 1787.

I learn with sincere concern the distressed situation in which you find yourself. However unqualified as a stranger to decide in general on the various cases of misfortune which present themselves, I am still persuaded your’s is real. I therefore feel the more regret on being obliged to assure you that it is out of my power to relieve you from your situation. The king is in disposition, as well as in duty, the common father to all his people: and we cannot but hope that your birth, your services, and your misfortunes will give success to the supplications you have addressed to him for relief. In this hope I can only add assurances of the sentiments of respect with which I have the honour to be Sir, your most obedient & most humble servant,

Th: Jefferson

